DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant's election with traverse of Group I, claims 1-7 and 10-13, in the reply filed on April 13, 2022 is acknowledged.  The traversal is on the grounds that as the invention of Group I is novel and non-obvious, and the Inventions of Groups II and III depend from a claim in Group I, Group II and III should be rejoined.  This is not found persuasive because the invention of Group I is under examination, and no determination of allowability has been made.  
The requirement is still deemed proper and is therefore made FINAL.

	Claims 8 and 9 have been withdrawn.  Claims 1-7 and 10-13 are currently pending and under examination.  

This Application is a Continuation Application of U.S. Application No. 15/568838, now U.S. Patent No. 10,980,839, filed October 24, 2017, which is a national phase Application under 35 U.S.C. §371 of International Application No. PCT/FR2016/050958, filed April 22, 2016, and claims priority to French Application No. FR1553716, filed April 24, 2015.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part “at least one bulking agent selected from maltodextrins to form a mixture.”  This limitation is indefinite, because it is unclear how at least one bulking agent is selected from only maltodextrins, which is a single recited species.  
Claims 2-7, which depend from claim 1, are indefinite because these claims recite “A method….”; it is unclear if the method being referred to by each of these claims is intended to be different from the preceding method, or if it is intended instead, to further limit the preceding method.  It is suggested that “a method” in the cited claims instead be “the method.”
Additionally regarding claim 7, the phrase “characterized in that it comprises” (emphasis added) is indefinite, because it is unclear what “it” is intended to refer to.  It is suggested that “it” instead be “the method.”
Claims 10-13 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. (IDS; US 2015/0037285, Published Feb. 5, 2015), and further in view of Cho et al. (IDS; US 2012/0064606; Published March 15, 2012).  
Blaser et al. teach a method of preparing a faecal microbiota sample from a donor patient, comprising: a) collecting a faecal microbiota sample from the donor patient; b) within a period, including less than 1 minute, after the collection, placing said sample obtained in a) in an oxygen-tight collection device; c) mixing the sample obtained in b) with a saline aqueous solution; d) removing the solids, which is filtering the mixture obtained in c); and e) storing the mixture obtained in d) by freezing at -80°C, wherein steps b) to e) are being carried out under anaerobic conditions (Abs.; Fig. 1; Para. 48, 64-67, claims 1-3, 10, 28).  The method further comprising step f), thawing the frozen sample obtained in e) under anaerobiosis up to ambient temperature (Para. 68, 70).  It is optional to freeze the sample after step b) and prior to step c) (Fig. 1, step 1).  Performance of this step requires that the sample placed in the collection device of step b) be transported to the freezer for freezing prior to performance of step c).  
While Blaser et al. teach cryopreservation of the sample, the inclusion of cryoprotectants with the sample including, polyols, di- to pentasaccharides, DMSO, or mixtures thereof, including trehalose, present in the saline solution of step c) in an amount of 4-20% w/v; and maltodextrin present in the saline solution of step c) in an amount of 4-20% w/v, are not taught.  Additionally, incubating the sample in the collection device of step b) at a temperature between 33°C and 40°C for a maximum time of 75 hours before mixing the sample with saline solution; and wherein the filter used in step d) comprises pores of a diameter less than or equal to 0.7 mm, or 0.5 mm; is not taught.  
Cho et al. teach the preparation of a probiotic bacterial sample for freeze-drying, where the method produces probiotic bacteria in powder form having superior physical and chemical stability (Abs.; Para. 1-2).  The sample is mixed with a freeze-drying preservative composition that is an aqueous solution comprising 5-20% w/v trehalose, and 5-20% w/v maltodextrin, including specifically 15% w/v trehalose and 15% w/v maltodextrin, or 15% w/v trehalose and 10% w/v maltodextrin, which are fully encompassed within 4-20% cryoprotectant and 4-20% maltodextrin, and then made into a dry powder by freeze-drying at a temperature below -55°C (Para. 18, 39; Table 4, claim 5).  The freeze-dried probiotic bacteria-containing powder can then be used in products (Para. 40), which would require the freeze-dried probiotic bacteria-containing powder be thawed for use.  The probiotic bacteria are incubated at 37°C prior to being mixed with the aqueous solution and freeze-drying (Para. 27).  A membrane (filter) is used for filtering the probiotic bacteria, where the pore diameter is 0.1 to 4 µm (Para. 16; claim 3), which is fully encompassed within less than or equal to 0.7 mm, or 0.5 mm. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Blaser et al. and Cho et al., because both teach methods of preparing a microbial sample that includes: collecting the microbial sample; mixing the sample with components; freezing the sample for storage; and then thawing the frozen sample for use.  The mixing of a microbial sample with a cryoprotectant solution, including amounts encompassed within 4-20% w/v trehalose and 4-20% w/v maltodextrin, is known in the art as taught by Cho et al.  The inclusion of a cryoprotectant, including 5-20% and 15% w/v trehalose, and 5-20% and 10% or 15% w/v maltodextrin, in the saline solution with the microbiota sample would have been expected to predictably improve the method of Blaser et al., as inclusion of trehalose and maltodextrin with a microbial sample prior to freezing is known to desirably provide a probiotic bacteria-containing powder with superior physical and chemical stability.  Additionally, filtering the probiotic bacteria where the filter includes a pore size of 0.1 to 4 µm, is known in the art as taught by Cho et al.  The use of a filter that includes a pore size of 0.1 to 4 µm would be expected to predictably and successfully provide a filtered faecal microbiota sample as desired in the method of Blaser et al.  
Blaser et al. further teach that placement of the microbiota sample into the airtight container, where the container may be without anaerobic media, should be done from less than 1 minute up to 10 minutes from collection (Fig. 1).  As noted previously, the microbiota sample in the container can be mixed with saline solution after placement in the container.  While a temperature for the less than 1 minute to 10 minute incubation period is not specifically taught, as noted above, Cho et al. teach that the conditions used for preparation of the probiotic bacterial sample include incubation at a temperature of 37°C (Para. 27).  As such, it would have been obvious to one of ordinary skill in the art to incubate the sample placed in the container of b) for a less than 1 minute to 10 minutes, which is fully encompassed within a maximum time of 75 hours, at a temperature of 37°C, which is fully encompassed within 33°C and 40°C, between steps b) and c).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blaser et al. and Cho et al. to provide a method of preparing a faecal microbiota sample from a donor patient, comprising: a) collecting a faecal microbiota sample from the donor patient; b) within a period, including less than 1 minute, after the collection, placing said sample obtained in a) in an oxygen-tight collection device; c) mixing the sample obtained in b) with a saline aqueous solution comprising 5-15% or 15% w/v trehalose, which are fully encompassed within 4-20% w/v, and 5-20%, 10%, or 15% maltodextrin, which are fully encompassed within 4-20% w/v, to form a mixture; d) removing the solids, which is filtering the mixture obtained in c); and e) storing the mixture obtained in d) by freezing at -80°C, wherein steps b) to e) are being carried out under anaerobic conditions (Claim 1, 4, 5, 12).  
The sample can be frozen after step b) and prior to step c), wherein performance of this step requires that the sample is placed in the collection device of step b) to be transported to the freezer for freezing prior to performance of step c) (Claim 2).  The sample is placed in the container of b) for less than 1 minute to 10 minutes, which is fully encompassed within a maximum time of 75 hours, at a temperature of 37°C, which is fully encompassed between 33°C and 40°C, between steps b) and c) (Claim 3).  The method further comprising step f), thawing the frozen sample obtained in e) under anaerobiosis up to ambient temperature (Claim 7).  
The filter used in step d) includes pores having a diameter of 0.1 to 4 µm, which is less than or equal to 0.7 mm or 0.5 mm (Claim 10, 11).  


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. and Cho et al., as applied to claim 1 above, and further in view of Sadowsky et al. (IDS; WO 2014/152484, Published Sept. 25, 2014; hereafter Sadowsky 2014).  
The teachings of Blaser et al. and Cho et al. as applied to claim 1 have been set forth above.  While Blaser et al. teach that the sample is mixed with a saline solution, it is not taught that the saline solution comprises one of sodium chloride, calcium chloride, magnesium chloride, potassium chloride, sodium gluconate, or sodium acetate.
Sadowsky 2014 teach a method of preparing a faecal microbiota sample from a donor patient, comprising: collecting a faecal microbiota sample from the donor patient; mixing the sample with sterile saline solution, the saline solution including sodium chloride; storing the sample mixed with the saline solution by freezing at -80°C; and then thawing the frozen sample for use (Abs.; p. 25, Line 18-30; P. 26, Line 24-26).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Blaser et al., Cho et al., and Sadowsky 2014, because all teach collecting a microbial sample; mixing the sample with components; freezing the sample for storage; and then thawing the frozen sample for use.  While Blaser et al. teach the use of saline solution in the method, the salt present in the saline solution is not specifically taught.  The use of sodium chloride as the salt in a sodium solution for mixing with a faecal microbiota sample prior to freezing is known in the art as taught by Sadowsky 2014.  The use of a saline solution comprising sodium chloride as the salt would be expected to predictably and successfully provide a saline solution for performance of the combined method of Blaser et al. and Cho et al.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blaser et al., Cho et al., and Sadowsky 2014, wherein the saline solution comprises sodium chloride (Claim 6). 


Claims 1, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al., Cho et al., and Sadowsky 2014, as applied to claims 1 and 6 above, and further in view of Yde et al. (IDS; WO 2014/029758; Published Feb. 27, 2014).  
The teachings of Blaser et al., Cho et al., and Sandowsky 2014, as applied to claims 1 and 6 have been set forth above.  Blaser et al., Cho et al., and Sandowsky 2014 do not specifically teach that the saline aqueous solution further comprises an antioxidant including sodium L-ascorbate, tocopherols, L-cysteine hydrochloride monohydrate, or mixtures thereof. 
Yde et al. teach cryopreservation of probiotic bacteria, where cryoprotectants are used to protect bacterial cells from damage during freezing, freeze-drying, thawing, and during storage, and where cryoprotectants include sugars such as trehalose, polysaccharides such as maltodextrin, and antioxidants such as vitamin E (tocopherols) (Abs.; p. 11, Line 22-29).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Blaser et al., Cho et al., Sandowsky 2014, and Yde et al., because all teach methods of preparing a microbial sample that includes: collecting the microbial sample; mixing the sample with components; freezing the sample for storage; and then thawing the frozen sample for use.  The mixing of a microbial sample with cryoprotectants including trehalose, maltodextrin, and antioxidants such as tocopherols is known in the art as taught by Yde et al.  The inclusion of an additional cryoprotectant, including an antioxidant such as tocopherols, in the saline aqueous solution with the microbial sample would be expected to predictably improve the combined method of Blaser et al., Cho et al., and Sandowsky 2014, as inclusion of an additional cryoprotectant with the microbial sample prior to freezing would be expected further desirably maintain the microbes when frozen for further uses.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blaser et al., Cho et al., Sandowsky 2014, and Yde et al., where the saline aqueous solution further comprises and antioxidant including tocopherols (Claim 13).  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-15 of U.S. Patent No. 10,980,839. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of preparing a sample of faecal microbiota from a donor subject, comprising the following steps: 5a) taking at least one sample of faecal microbiota from the donor subject, b) within 5 minutes following taking of the sample, placing said sample obtained in a) in an oxygen-tight collecting device, c) mixing the sample obtained in b) with at least one saline aqueous solution comprising between 4 and 20% by weight relative to the total volume of solution of at least one 10cryoprotectant selected from the group consisting of polyols, di- to pentasaccharides, DMSO and mixtures thereof, and between 4 and 20% by weight relative to the total volume of solution of at least one bulking agent selected from maltodextrins to form a mixture, d) optionally, filtering the mixture obtained in c), and 15e) storing the mixture obtained in c) or d) by freezing at a temperature between -150C and -1000C, steps b) to e) being carried out under anaerobiosis, wherein the cryoprotectant is chosen 5from trehalose, galactose-lactose and mixtures thereof (Present claims: 1, 4, 5; Cited patent claims: 1, 5, 13-15).
The sample placed in the collecting device of step b) undergoes a transportation step prior to step c); the sample placed in the collecting device of step b) is incubated at a temperature comprised between 33°C and 40°C for a maximum time of 75 h, between steps b) and c); and the sample placed in the collecting device of step b) is incubated at a temperature comprised between 33°C and 40°C for a maximum time of 75 h, between steps b) and c) (Present claims: 2, 3; Cited patent claims: 2, 3).  The saline aqueous solution comprises: 10 at least one salt chosen from sodium chloride, calcium chloride, magnesium chloride, potassium chloride, sodium gluconate and sodium acetate, and optionally at least one antioxidant (Present claims: 6; Cited patent claims: 4).  The method further comprises a step f) of thawing 15the frozen sample obtained in e), under anaerobiosis, up to ambient temperature (Present claims: 7; Cited patent claims: 6).  The filter used in step d) comprises pores of diameter less than or equal to 0.7 mm or 0.5 mm (Present claims: 10, 10; Cited patent claims: 9, 10).  Freezing in step e) is at a temperature between - 60°C and -90°C, and the antioxidant is chosen from sodium ascorbate, tocopherols, cysteine hydrochloride monohydrate and mixtures thereof (Present claims: 12, 13; Cited patent claims: 11, 12).  

Claims 1, 4-7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-22 of U.S. Patent No. 10,736,849.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of preparing a sample of faecal microbiota from a donor subject, including taking at least one sample of faecal microbiota from the donor subject; within 5 minutes following taking of the sample, placing said sample in an oxygen-tight collecting device; mixing the sample with at least one saline aqueous solution comprising between 4 and 20% by weight relative to the total volume of solution of at least one 10cryoprotectant selected from the group consisting of polyols, di- to pentasaccharides, DMSO and mixtures thereof, and between 4 and 20% by weight relative to the total volume of solution of at least one bulking agent selected from maltodextrins to form a mixture; optionally, filtering the mixture; and 15storing the mixture by freezing at a temperature between -15°C and -100°C, the method being carried out under anaerobiosis, wherein the cryoprotectant is chosen 5from trehalose, galactose-lactose and mixtures thereof, and the saline solution includes sodium chloride; the method further comprises a step of thawing 15the frozen sample, under anaerobiosis, up to ambient temperature (Present claims: 1, 4-7, 12; Cited patent claims: 1-12, 15-22).

Claims 1, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, and 11 of U.S. Patent No. 11,110,133. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of preparing and preserving a sample of faecal microbiota, comprising contacting the microbiota with a mixture of trehalose and maltodextrin in a weight ratio between 35/65 and 45/55, and freezing the microbiota (Present claims: 1, 4, 5; Cited patent claims: 7, 8, 11).

Claims 1, 4, 5, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-8 of copending Application No. 16/979077 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of preparing a sample of faecal microbiota from donor subjects, comprising: 5taking at least one sample of faecal microbiota from the donor subject(s); within 5 minutes following taking of the sample, placing said sample in an oxygen-tight collecting device; mixing the sample with a saline aqueous solution and at least one 10cryoprotectant selected from the group consisting of polyols, di- to pentasaccharides, DMSO and mixtures thereof, and with maltodextrin to form a mixture; filtering the mixture, where a pore size has a diameter less than or equal to 0.5 mm or 0.7 mm; and freezing the mixture, wherein the cryoprotectant is trehalose (Present claims: 1, 4, 5, 10, 11; Reference application claims: 1, 2, 6-8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, it is noted that a notice of allowance was issued on March 18, 2022 for the reference application.  


Conclusion

No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653